Citation Nr: 1503248	
Decision Date: 01/22/15    Archive Date: 01/27/15

DOCKET NO.  11-25 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for a traumatic brain injury (TBI).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel


INTRODUCTION

The Veteran served on active duty from November 2001 through June 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  The Veteran has perfected a timely appeal of that decision.  During the course of this appeal, original jurisdiction over this matter was transferred to the RO in Seattle, Washington.

The Veteran's claims file consists entirely of records maintained electronically on VA's "Virtual VA" and "VBMS" filing systems.  This electronic file is simply an electronic facsimile of the Veteran's previous paper record.  All documents stored in this electronic claims file are reviewed and considered as part of the evidentiary record.

Testimony was received from the Veteran during a July 2012 Travel Board hearing.  A transcript of this testimony is associated with the claims file.

The Board remanded this matter previously in June 2014 for further claims development, to include: obtaining records for treatment at Balboa Naval Medical Center and any other VA treatment identified by the Veteran; arranging the Veteran to undergo a VA examination of her claimed TBI; and readjudication of this matter by the agency of original jurisdiction (AOJ).  The Board is satisfied that the directed development has been performed.

The record reflects that the Veteran was initially represented in this matter by the Oregon Department of Veterans Affairs, by virtue of a VA Form 21-22 that was filed in January 2009.  In December 2009, however, VA received a new VA Form 21-22 in which the Veteran appointed Veterans of Foreign Wars to act as her new representative.  The Board recognizes this change in the Veteran's representation.

By virtue of a Notice of Disagreement (NOD) filed in October 2012, the Veteran also initiated an appeal of a December 2011 rating decision that denied service connection for the purpose of establishing eligibility to treatment, as well as service connnection for depression, posttraumatic stress disorder (PTSD), sleep apnea, insomnia, and hiatal hernia.  Although a Statement of the Case concerning those issues was furnished to the Veteran in September 2014, the Veteran did not perfect her appeal by filing a timely VA Form 9 or other substantive appeal.  An appeal consists of a timely filed NOD in writing and, after an SOC has been furnished, a timely filed Substantive Appeal.  38 C.F.R. § 20.200.  Accordingly, the Board does not accept jurisdiction over those issues at this time.


FINDING OF FACT

The Veteran does not have a TBI.


CONCLUSION OF LAW

The criteria for service connection for a TBI are not met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

VA's notice requirements apply to all five elements of a service-connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In cases that concern the assignment of a disability rating, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.  Notice should be provided to a claimant before the initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, a pre-rating July 2009 letter notified the Veteran of the information and evidence needed to substantiate his claim.  Consistent with Dingess, the letter also notified the Veteran of the process by which a disability rating and an effective date are assigned for service-connected disabilities.  After affording the Veteran reasonable opportunity to respond, her claim was adjudicated in the RO's August 2009 rating decision.  Thus, because the VCAA notice was legally sufficient, VA's duty to notify has been satisfied.

In addition, VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claims.  Her service treatment records, claims submissions, lay statements, VA treatment records, and hearing transcript have been associated with the record.

During her Board hearing, the Veteran testified that she received treatment for her claimed TBI at an unspecified VA medical facility in San Diego, California.  Pursuant to the Board's June 2014 remand, VA undertook efforts to obtain records for purported treatment received by the Veteran at Balboa Naval Medical Center and at the VA Medical Center (VAMC) in San Diego, California.  Despite such efforts, VA is advised by the Balboa Naval Medical Center and National Personnel Records Center that no treatment records exist.  As VA appears to have exhausted all possible avenues in locating the records for the reported treatment, no further efforts to locate those records will be expended at this time.  Rather, the Board will proceed to consider the issue on appeal based on the evidence that is now of record. 

The Veteran was afforded a VA examination of her claimed TBI in September 2014.  That examination, along with the other evidence of record, is fully adequate for the purposes of determining the nature and etiology of the Veteran's claimed disabilities.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

II.  Analysis

In general, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after separation from service is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Also, any disability which is proximately due to, or results from, another disease or injury for which service connection has already been granted shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  Any increase in severity of a non-service-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the non-service-connected disease, will be service connected.

Evidence that relates the current disorder to service must be medical unless it relates to a disorder that may be competently demonstrated by lay observation.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).

Notwithstanding the lack of evidence of disease or injury during service, service connection may still be granted if all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  See 38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b).

In support of her claim, the Veteran alleges in her NOD that she sustained a head injury in a fall while climbing down a ladder well during her 10 month deployment to Southwest Asia.  She alleges further that she experiences ongoing symptoms of memory loss, headaches, inability to concentrate, and irritability that are attributable to the alleged in-service head injury.  In her Board hearing, she testified that the onset of headaches occurred within a couple of weeks of the incident, while the other symptoms were not apparent until after she was separated from service.

Notably, the Veteran testified during her Board hearing that she was unable to recall actually striking her head in the in-service occurrence.  She appears to attribute her inability to remember details from the occurrence as a manifestation of memory loss that is attributable to her claimed head injury.  In her testimony, she also suggested that the delayed onset of her symptoms would be consistent with a TBI, and, that as her symptoms became more apparent, she began to suspect the etiology of her symptoms was a TBI sustained in her in-service fall.

Service treatment records include records from April 2003 which reflect that the Veteran was treated for injuries sustained in a fall from a ladder.  These records, however, indicate treatment for only low back pain and bruises on the Veteran's left thigh and make no reference to any subjectively reported symptoms of headaches, dizziness, memory loss, lightheadedness, loss of concentration, or other symptoms attributable to a head injury.  Indeed, the records make no reference at all to any head trauma.

The earliest reference in the service treatment records to any complaints of head injury-related symptoms after the April 2003 fall is a November 2003 record which shows that the Veteran was complaining at that time of lightheadedness and dizziness over the previous three days.  A diagnosis of positional vertigo was made.

Also, the Board observes that the service treatment records also show that the Veteran reported headaches symptoms as early as 2002, prior to her April 2003 fall.  These records indicate that the Veteran's headaches were diagnosed as stress headaches.

Post-service VA treatment records show that the Veteran was treated in May 2008 for reported migraine headaches that occurred two or three times a month.  During VA treatment in December 2008, she reported that her headaches had increased in frequency to once or twice a week without any discernible pattern.

In September 2009, the Veteran was seen in consultation for a suspected TBI.  At that time, she reported expressly that she had struck her head against the ladder or floor and that she had possibly lost consciousness for a brief moment.  She stated that she was disoriented, dazed, and confused for 20-30 minutes and that she felt nausea and had a headache for two hours immediately after the occurrence.  Regarding her present symptoms, she reported ongoing and chronic headaches, photosensitivity, forgetfulness, problems concentrating, mild dizziness, mild loss of balance, mild clumsiness, mild nausea, moderate numbness and tingling in her body, mild difficulty making decisions, moderate fatigue, moderate difficulty falling or staying asleep, moderate anxiousness or tenseness, moderate depression and sadness, moderate irritability, and moderate frustration.  A physical examination revealed normal findings of the head and eyes.  A neurological examination was also grossly normal.  Reflexes were full.  Hand grasp was weaker and extension and flexion were limited in the right hand, but motor strength tests were otherwise normal.  The consulting physician diagnosed a concussion with possible residual cognitive symptoms.  Notably, the consulting physician provided no explanation as to how the objective findings supported the rendered diagnosis; indeed, the physician acknowledges that the reported symptoms could be related to other issues such as depression, sleep apnea, insomnia, and PTSD.

In contrast to the account of the in-service fall provided by the Veteran during her September 2009 consultation, the Veteran did not report striking her head and stated that she had only vague memories of the incident.  In retelling the events, she stated that she recalled descending a ladder when someone told her to "watch out."  She stated that her next memory was of being suspended upside down because her boot had become stuck in the ladder.  Notably, no reference was made to any actual head trauma.

During a September 2014 VA examination, the Veteran stated that she did not recall whether or not she struck her head, but recalled that she was taken to sick bay with several lacerations that required stitches and permitted to return to full duty without restrictions.  She stated that she developed headaches either that year or during the following year after the in-service occurrence.  She admitted that she did not remember sustaining a TBI, but stated that she was told by the VA clinic in San Diego in 2007 or 2008 that her headaches were due to a TBI.  She recalled that she underwent "a lot of studies" but did not recall what any of them were.  Regarding her current symptoms, she reported that she had poor memory of the in-service incident, aggression, and forgetfulness.

Testing for TBI-related cognitive impairment was normal.  On review of the claims file, the examiner noted that the service treatment records that are contemporaneous with the Veteran's April 2003 fall documents various injuries, but makes no mention of any head injury, concussion, TBI, or signs and/or symptoms of such injuries.  The examiner noted also that the service treatment records showed that the Veteran actually first began reporting the occurrence of headaches in 2002, a full year before the April 2003 fall.  Although the examiner acknowledged that the Veteran's July 2003 post-deployment health assessment documents the April 2003 fall and complaints of headaches during the deployment, he noted that there was no reference in those records to any head injury, concussion, or TBI.

The examiner observed also that the record shows that the Veteran began complaining of dizziness in November 2003, seven months after her fall.  According to the examiner, the weight of medical literature establishes that in the natural progression of concussions and TBI, symptoms are present and most severe initially at the time of injury, followed by rapid resolution within days to weeks.  Having noted the same, the examiner observed also that the Veteran was diagnosed with positional vertigo in November 2003 followed by rapid resolution of the vertigo.  Overall, the examiner opined, this pattern of the onset and resolution of symptoms is not consistent with the natural progression of a head injury, concussion, or TBI sustained hypothetically in an injury sustained seven months earlier.

The examiner also acknowledged the September 2009 TBI consultation, which diagnosed TBI.  Here, the examiner pointed out that the examining physician appeared to take the Veteran's subjectively reported history of head injury as fact because her service treatment records were not available to the treating physician.  Hence, the diagnosis was based upon the Veteran's subjectively reported history.

In sum, the examiner concluded that the Veteran has no memory of a head injury, does not remember her symptoms, does not remember treatment, and does not remember the course of her complaints in service.  Underlying the Veteran's poor memory as a historian, the examiner opined that the record is quite clear that no head injury, concussion, or TBI was sustained in the Veteran's fall or at any other time.  Indeed, the examiner noted, the Veteran's headaches predated her fall and her reported dizziness in November 2003 occurred too remotely from the April 2003 fall to be associated with a theoretical head injury sustained in the fall.  Thus, the examiner concluded, the headaches and dizziness shown in the record are not related in any way to the Veteran's in-service fall.

Upon careful review and consideration of the foregoing evidence, the Board concludes that the Veteran did not sustain a TBI during service, and also, that she does not have a TBI at this time.  As noted above, the service treatment records contemporaneous with the April 2003 in-service fall make no reference at all to any head injury-related complaints, subjective findings related to a head injury, or any diagnosis of a head injury.  No objective evidence of a TBI was seen during the Veteran's September 2014 VA examination.  As pointed out by the VA examiner, the chronology of the onset of the Veteran's headaches (that the Veteran first reported them in 2002, a year before her fall), is entirely inconsistent with the conclusion that the Veteran's headaches are manifestations of a TBI.

Also, the Board does not assign probative weight to the Veteran's assertions that she sustained a head injury in her April 2003 fall, or, that she experienced any head injury-related symptoms (such as headaches, dizziness, loss of memory, impairment of concentration, etc.) immediately after the fall.  In that regard, such assertions are entirely inconsistent with the April 2003 service treatment records, which as noted above, do not document head trauma or any complaints or findings related to the Veteran's head.  Moreover, the Veteran's assertions in that regard are inconsistent with other histories reported by the Veteran during her September 2009 psychiatric evaluation, July 2012 Board hearing, and September 2014 VA examination, during which she admitted that she could not recall striking her head.  Although the Board is mindful of the Veteran's suggestion that her inability to remember specific details of the April 2003 fall is a manifestation of memory loss attributable to a TBI, again, such assertions are also rebutted by the absence of any noted head-related complaints or findings in the April 2003 service treatment records.  In view of these inconsistencies, the Board finds that the Veteran's assertions that she struck her head, sustained a head injury in the April 2003 fall, and experienced symptoms of a head injury at the time of the fall carry grave credibility concerns.  As such, the Board is not inclined to assign any probative weight to the Veteran's assertions.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (holding that in addressing lay evidence and determining its probative value, if any, attention is directed to both elements of competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Although the Board acknowledges the tentative diagnosis rendered during the September 2009 TBI consultation, as pointed out by the VA examiner, such diagnosis appears to be based entirely on the Veteran's subjectively reported history at that time that she had struck her head and experienced symptoms contemporaneously with the in-service incident.  Indeed, there is no indication in the September 2009 report that the Veteran's service treatment records were available to or reviewed by the consulting physician.  Moreover, and as noted above, no explanation or rationale is given for the rendered diagnosis of a TBI.  To the extent that the consulting physician relied upon the subjectively reported history to form his diagnosis, as discussed above, the credibility of such history is suspect.  Accordingly, the September 2009 diagnosis carries considerably diminished probative weight.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) (holding that medical evaluation that is merely a recitation of a veteran's self-reported and unsubstantiated history has no probative value); Swann v. Brown, 5 Vet. App. 229 (1993); Godfrey v. Brown, 8 Vet. App. 113 (1995); Reonal and LeShore, supra.

In contrast, the September 2014 VA examiner's negative opinion is based upon a full and complete review and understanding of the evidence of record, including the Veteran's subjectively reported history, the absence of any objective findings on examination, and a review of the entire claims file.  The examiner's opinion is supported by a thorough and thoughtful analysis and rationale which includes a discussion of the relevant evidence, is consistent with the other evidence of record, and moreover, appears to reflect the medical community's understanding of the progression of a TBI.  Further, the VA examiner's opinion is not rebutted by any other probative opinions in the record.  To the extent that any probative value may be attached to the September 2009 TBI diagnosis, the Board notes that the consulting physician does not appear to be conclusive in the TBI diagnosis, as he acknowledges that the Veteran's symptoms could well be related to other non-TBI-related disorders.  Given this allowance, the conclusions of the consulting physician are not entirely inconsistent with the VA examiner's September 2014 opinion.  Based on these considerations, the Board does assign far greater probative weight to the VA examiner's findings, opinion, and rationale than the Veteran's assertions and the September 2009 TBI diagnosis.  Owens v. Brown, 7 Vet. App. 429, 433 (1995) (stating that the Board's duty is to assess the credibility and probative value of evidence, and, provided that it offers an adequate statement of reasons or bases, may favor one medical opinion over another).

Overall, the preponderance of the evidence is against the Veteran's claim for service connection for a TBI.  Accordingly, this claim is denied.  In reaching this determination, the Board again acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is inapplicable in this case because the preponderance of the evidence is against the Veteran's claim.  See Gilbert, 1 Vet. App. at 55; 38 U.S.C.A. § 5107(b).


ORDER

Service connection for a TBI is denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


